                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:     ?J/ '7 j
                                                                                    )--0


 LISA RAMACI,

                              Plaintiff,
                                                               No. 17-CV-10084 (RA)
                         V.

                                                                       ORDER
 FEDERAL BUREAU OF
 INVESTIGATION,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         As discussed at today's conference, the parties shall file their supplemental submissions no

later than April 6, 2020.     This action is hereby stayed pending receipt of the supplemental

submissions and the Court's ruling on the pending motions.

SO ORDERED.

Dated:      March 6, 2020
            New York, New York



                                                        '
                                                   RoruVieAbrams
                                                   United States District Judge
